FILED
                             NOT FOR PUBLICATION                             MAR 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PEDRO JESUS-GONZALEZ,                            No. 09-72977

               Petitioner,                       Agency No. A070-925-672

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Pedro Jesus-Gonzalez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss the petition for review.

      We lack jurisdiction to review the IJ’s determination that Jesus-Gonzalez is

ineligible for withholding of removal under the “persecutor’s bar” of 8 U.S.C. §

1231(b)(3)(B)(i) because Jesus-Gonzalez failed to exhaust this issue before the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED.




                                         2                                   09-72977